  Case 14-37042         Doc 43     Filed 01/07/19 Entered 01/07/19 10:39:56              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-37042
         LATAINA SHERON HAWKINS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/13/2014.

         2) The plan was confirmed on 02/10/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/21/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/16/2018.

         6) Number of months from filing to last payment: 48.

         7) Number of months case was pending: 51.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $20,400.00.

         10) Amount of unsecured claims discharged without payment: $3,467.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-37042        Doc 43       Filed 01/07/19 Entered 01/07/19 10:39:56                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $23,154.83
       Less amount refunded to debtor                            $229.63

NET RECEIPTS:                                                                                   $22,925.20


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,700.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $995.87
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,695.87

Attorney fees paid and disclosed by debtor:                  $300.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
Bank of America                  Secured       99,711.00            NA              NA            0.00        0.00
BILL ME LATER                    Unsecured         400.00           NA              NA            0.00        0.00
CAPITAL ONE BANK USA             Unsecured         293.00        296.38          296.38        296.38         0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      2,000.00       1,577.45        1,577.45      1,577.45         0.00
CROSSING BOOK CLUB               Unsecured          89.00           NA              NA            0.00        0.00
ECAST SETTLEMENT CORP            Unsecured      2,010.00         201.49          201.49        201.49         0.00
HERITAGE FIRST USA               Unsecured      1,753.00            NA              NA            0.00        0.00
HSBC                             Unsecured          29.00           NA              NA            0.00        0.00
HYUNDAI MOTOR FINANCE CO         Secured       18,425.00     13,179.77        13,179.77     13,179.77    1,518.97
MEDICAL BUSINESS BUREAU          Unsecured         150.00           NA              NA            0.00        0.00
PORTFOLIO INVESTMENTS II LLC     Unsecured         247.00        247.13          247.13        247.13         0.00
PORTFOLIO INVESTMENTS II LLC     Unsecured         127.00        127.70          127.70        127.70         0.00
PRA RECEIVABLES MGMT             Unsecured         144.00        339.29          339.29        339.29         0.00
PRA RECEIVABLES MGMT             Unsecured         181.00        180.24          180.24        180.24         0.00
PRA RECEIVABLES MGMT             Unsecured         103.00        103.21          103.21        103.21         0.00
QUANTUM3 GROUP LLC               Unsecured         407.00        407.72          407.72        407.72         0.00
QUANTUM3 GROUP LLC               Unsecured          49.00         49.98           49.98          49.98        0.00
RBC BANK                         Secured             0.00           NA              NA            0.00        0.00
SHELL/CITI                       Unsecured         418.00           NA              NA            0.00        0.00
SOUND & SPIRIT                   Unsecured          32.00           NA              NA            0.00        0.00
Syncb/Walmart                    Unsecured           0.00           NA              NA            0.00        0.00
WACHOVIA DEALER SERVICES         Unsecured         298.00           NA              NA            0.00        0.00
WELLS FARGO DEALER SVC INC       Secured        6,467.00       6,549.78        6,549.78           0.00        0.00
WFDS/WACHOVIA DEALER SVC         Secured           259.00           NA              NA            0.00        0.00
WOMAN WITHIN                     Unsecured         298.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-37042         Doc 43      Filed 01/07/19 Entered 01/07/19 10:39:56                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $13,179.77         $13,179.77         $1,518.97
       All Other Secured                                  $6,549.78              $0.00             $0.00
 TOTAL SECURED:                                          $19,729.55         $13,179.77         $1,518.97

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $3,530.59          $3,530.59              $0.00


Disbursements:

         Expenses of Administration                             $4,695.87
         Disbursements to Creditors                            $18,229.33

TOTAL DISBURSEMENTS :                                                                      $22,925.20


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
